UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7345


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DONTE BERNARD BAKER,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, Chief District Judge. (1:11-cr-00426-JKB-1)


Submitted: January 17, 2019                                       Decided: January 23, 2019


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Donte Bernard Baker, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      In 2012, Donte Bernard Baker pleaded guilty to conspiracy to participate in

racketeering activity, in violation of 18 U.S.C. § 1962(d) (2012); conspiracy to commit

murder in aid of racketeering, in violation of 18 U.S.C. § 1959(a)(5) (2012); and

possession of a firearm in furtherance of a drug trafficking offense, in violation of 18

U.S.C. § 924(c) (2012).     After Baker’s first unsuccessful 28 U.S.C. § 2255 (2012)

motion, he filed a motion in the district court captioned as a motion for a sentence

reduction pursuant to 18 U.S.C. § 3582(c)(2) (2012). The district court recharacterized

that motion as a § 2255 motion, and dismissed it as an unauthorized successive habeas

motion. Baker now appeals.

       On appeal, Baker asserts that the district court erred in recharacterizing his motion

without providing him the opportunity to respond to the proposed recharacterization.

Here, the district court correctly determined that Baker’s motion was in substance a

§ 2255 motion, as he challenged his § 924(c) conviction rather than asserting that an

amendment to the Sentencing Guidelines lowered his applicable Guidelines range.

Moreover, as Baker has already filed a § 2255 motion, the district court was not required

to provide him notice of its intent to construe his motion as a § 2255 motion, as the court

did not recharacterize it as a first § 2255 motion. See Castro v. United States, 540 U.S.

375, 383 (2003) (when “court recharacterizes a pro se litigant’s motion as a first § 2255

motion,” it must provide notice of the intent to do so) (emphasis added).




                                             2
      Accordingly, we affirm the district court’s order. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid in the decisional process.

                                                                           AFFIRMED




                                            3